Title: Tobias Lear to Ebenezer Hazard, 28 February 1791
From: Lear, Tobias
To: Hazard, Ebenezer

 

[Philadelphia] February, 28th 1791.

By the command of the President of the United States T. Lear has the honor to return to Mr Hazard the enclosed proposals for printing by subscription a collection of State-Papers, which Mr Hazard submitted to the President and which have been subscribed by him.
The whole or any part of the money for the President’s subscription will be paid by T. Lear whenever Mr Hazard may chuse to receive it.
